Citation Nr: 9932015	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  96-22 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for osteoarthritis of the 
hands and knees and degenerative joint disease of the 
shoulders.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to September 
1991.  
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA), 
Regional Office (RO).   

During the pendency of this appeal, the RO established 
service connection for a duodenal ulcer.  A 10 percent 
disability evaluation was assigned effective March 21, 1993.  
Consequently, this issue is no longer before the Board for 
appellate review.  The Board also notes that in a March 1999 
rating decision, the RO established entitlement to a total 
rating based upon individual unemployability due to service-
connected disabilities, effective December 2, 1993.  

In a May 1999 statement, the veteran indicated that he 
desired to withdraw the issues of entitlement to an 
evaluation in excess of 10 percent for meralgia paresthesia 
of the right thigh and entitlement to an evaluation in excess 
of 40 percent for bilateral spondylosis and spondylolisthesis 
and degenerative changes of the lumbosacral spine, 
postoperative fusion.  Consequently, such issues are no 
longer before the Board for appellate review.    


FINDINGS OF FACT

1.  Competent evidence demonstrating that the veteran's 
osteoarthritis of the right hand was incurred in service or 
is medically related to service or demonstrating that the 
veteran has osteoarthritis of the left hand has not been 
presented.  

2.  Competent evidence demonstrating that the veteran's 
degenerative joint disease of the shoulders was incurred in 
service or is medically related to service has not been 
presented.   

3.  Competent evidence demonstrating that the veteran 
currently has osteoarthritis of the knees has not been 
presented; the veteran's current knee disability is not 
medically related to his period of service.   


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
osteoarthritis of the hands is not well-grounded.  
38 U.S.C.A. § 5107 (West 1991).  

2.  The claim of entitlement to service connection for 
degenerative joint disease of the shoulders is not well-
grounded.  38 U.S.C.A. § 5107 (West 1991).  

3.  The claim of entitlement to service connection for 
osteoarthritis of the knees is not well-grounded.  
38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).

In addition, as the veteran served continuously for ninety 
(90) or more days during a period of war, if arthritis 
becomes manifest to a degree of 10 percent within one year 
from the date of his termination of such service, such 
condition would be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  Such a presumption would be rebuttable, 
however, by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.307, 3.309 (1999). 

With chronic disease shown as such in  service (or within the 
presumptive period under 38 C.F.R. § 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clearcut clinical entity, at some later date.  
38 C.F.R. § 3.303(b).   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).  

Service connection may also be granted for a disability 
initially diagnosed after service when shown to be related to 
service.  38 C.F.R. § 3.303(d) (1999).

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The Court of 
Appeals for Veterans Claims (formerly the Court of Veterans 
Appeals) (Court) has defined "well-grounded claim" as a 
"plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  Such a claim need not be conclusive, but only 
possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).  Id.  A claim must be more than just an 
allegation; a claimant must submit supporting evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  If a claim 
is not well-grounded, the Board does not have jurisdiction to 
adjudicate the claim.  Boeck v. Brown, 6 Vet. App. 14 (1993).  
A not well-grounded claim must be denied.  Edenfield v. 
Brown, 8 Vet. App. 384 (1995).  If the initial burden of 
presenting evidence of a well-grounded claim is not met, the 
VA does not have a duty to assist the veteran further in the 
development of the claim.  38 U.S.C.A. § 5107(a); Murphy, 
1 Vet. App. at 81-82.

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
held that in order for a claim to be well grounded there must 
be competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. §5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.

The Court has also held that the chronicity provision of 38 
C.F.R. § 3.303(b) is applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service or during an applicable presumption period and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997).  
Analysis

Osteoarthritis of the hands

The veteran asserts that he incurred osteoarthritis of the 
hands in service.  He contends, in essence, that he was 
treated for joint pain in service, and this was a 
manifestation of his hand disability.  

There is competent evidence demonstrating that the veteran 
had osteoarthritis of the second proximal interphalangeal 
joint of the right hand.  A May 1993 VA treatment record 
indicates that X-ray examination revealed osteoarthritis of 
the right second proximal interphalangeal joint.  There is no 
competent medical evidence of record which establishes a 
current diagnosis of osteoarthritis of the left hand.  

The service medical records do not reflect a diagnosis of 
osteoarthritis of the hands.  X-ray examinations of the hands 
did not detect osteoarthritis.  Service medical records 
indicate that in May 1975, the veteran sought treatment for 
pain in his joints.  The assessment was diffuse arthralgia of 
an unknown etiology.  Laboratory tests, X-ray examinations, 
and examination results were negative.  A June 1975 internal 
medicine examination report indicates that the veteran 
reported having a two month history of discomfort in the 
hands, wrists, elbows, shoulders, and hips.  Joint 
examination revealed full range of motion.  There was no 
evidence of synovial thickening, erythema, or swelling.  
There was no tenderness to palpation of the joints.  The 
physician stated that it was difficult to fit the veteran's 
symptoms into any particular clinical picture.  A September 
1975 internal medicine treatment record indicates that the 
veteran's laboratory results were all within normal limits.    

Review of the service medical records reveal that the veteran 
was treated for arthralgia of the hands from 1975 to 1977, 
and in 1980.  The veteran was treated for arthralgia in 1976.  
A September 1976 service medical record reflects an 
assessment of arthralgia of unknown etiology.  Examination of 
the hands was within normal limits.  A January 1977 internal 
medicine service medical record indicates that the veteran's 
arthralgia was controlled with the addition of Indocin.  
Examination of the hands and wrists revealed no disease.  The 
assessment was arthralgia of unknown etiology.  The physician 
noted that the veteran will either stay the same, develop 
frank arthritis, or clear up in the future.  The veteran was 
continued on Motrin and Indocin.  

An April 1978 examination report indicates that the examiner 
noted that the veteran reported having painful joints.  It 
was noted that the veteran "refers to neuralgia-arthritis in 
neck, back, shoulders, and hips.  Rxed with Motrin-still has 
problem." Examination of the upper extremities were within 
normal limits.  

A February 1980 service medical record indicates that the 
veteran reported having pain in his joints.  It was noted 
that the diagnosis was arthralgia.  X-ray examination and 
laboratory tests were ordered to rule out arthritis.  X-ray 
examinations of the fingers and hands revealed normal pattern 
of the bones.  There was no evidence of destruction and no 
abnormalities were detected.  

There is no medical evidence of record which medically 
relates this finding of osteoarthritis of the right hand to 
the veteran's period of service.  There is no competent 
medical evidence which provides a nexus between the current 
diagnosis of osteoarthritis of the right hand to the 
symptomatology in service.  There is no competent medical 
evidence of record which establishes that the osteoarthritis 
of the right second proximal interphalangeal joint was 
diagnosed within one year from service separation in 1991, so 
the presumptive provisions set forth in 38 C.F.R. §§ 3.307 
and 3.309 are not for application.  See 38 C.F.R. §§ 3.307, 
3.309.

The Board notes that a May 1993 VA treatment record reflects 
a diagnosis of arthralgia.  It was noted that there was no 
evidence of an inflammatory disease.  There is no competent 
medical evidence of record which medically relates the 
diagnosis of arthralgia in May 1993 to the diagnosis of 
arthralgia in service.  The Board notes that the service 
medical records do not reflect treatment of arthralgia of the 
hands after 1980.  The February 1980 service medical record 
indicates that examination of the hands was normal.  The 
evidence of record shows that after service, the veteran was 
first treated for a hand disability in 1993.  

The Board also notes that it does not appear that the veteran 
currently has arthralgia of the hands.  A June 1995 VA 
examination report indicates that the examiner did not find 
any evidence in the veteran's chart of systemic arthritis.  
Examination of the fingers revealed full range of motion and 
no deformities.  There was no diagnosis of arthralgia.  A 
September 1997 VA examination report indicates that the 
veteran had full painless range of motion of the hands.  He 
was able to make a fist bilaterally without difficulty.  He 
was able to bring his fingertips to his distal palmar creases 
without difficulty.  There was no diagnosis of arthralgia.  

The veteran asserts that the osteoarthritis of the hands 
first manifested in service and is medically related to the 
joint pain that he experienced in service.  At a hearing 
before the RO in May 1995, the veteran stated that he was 
treated for arthritis-like symptoms since the mid 1970's.  
Hearing Transcript, hereinafter Tr., 13.  The veteran 
asserted, in essence, that it was insignificant that there 
was a lack of X-ray evidence, and that he could have had 
arthritis for years before it would show up on an X-ray 
examination.  Tr. 13.  The Board notes that the veteran is 
able to provide an account of his symptoms.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, the veteran is 
not competent to provide a medical opinion as to whether his 
osteoarthritis of the right hand is medically related to the 
joint pain he experienced in service.  Although the veteran 
and other lay persons are competent to provide an account of 
the veteran's symptoms, "the capability of a witness to offer 
such evidence is different from the capability of a witness 
to offer evidence that requires medical knowledge."  
Espiritu, supra.  The veteran himself does not possess the 
technical or specialized knowledge to provide a probative 
conclusion with respect to the issue of whether his 
osteoarthritis of the right hand is medically related to his 
period of service.  See Espiritu, supra.  Thus, the veteran's 
statements are not sufficient evidence to establish a nexus 
between his osteoarthritis of the right hand and his period 
of service.  The Board also points out that lay assertions of 
medical causation cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. §5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  See Grottveit v. Brown, 
5 Vet. App. at 93.  The veteran has not submitted any other 
medical opinion to support his claim. 

Evidence of a well grounded claim must include medical 
evidence of a current disability and medical evidence of a 
nexus between the in-service injury or disease and the 
current disability.  See Caluza, supra.  In light of the 
absence of competent medical evidence of a current diagnosis 
of osteoarthritis of the left hand and the absence of 
competent medical evidence of a nexus between the veteran's 
current osteoarthritis of the right hand and his period of 
service, the veteran's claim is implausible and not well 
grounded.  There is no competent evidence of chronic disease 
in service or continuity of pertinent symptomatology.  See 
Savage, supra .  Therefore, the claim must be denied.  
38 U.S.C.A. § 5107(a). 

Degenerative Joint Disease of the Shoulders

The veteran asserts that he incurred degenerative joint 
disease of the shoulder in service. There is competent 
evidence that the veteran currently has degenerative joint 
disease of the shoulders.  A February 1993 VA bone scan 
resulted in a diagnosis of degenerative joint disease of the 
shoulders.  A June 1995 VA examination report indicates that 
the veteran reported having pain about his joints basically 
in his shoulders, with more pain in his right shoulder.  
Examination of the shoulder revealed no external deformities.  
There was limitation of motion of the shoulder.  There was 
crepitus in the right shoulder.  The diagnosis was 
degenerative joint disease of the shoulders, not systemic 
arthritis.  A September 1997 X-ray examination of the right 
shoulder revealed minimal degenerative changes at the right 
acromioclavicular joint.   

Service medical records show that from 1975 to 1978, and in 
1980, the veteran was treated for arthralgia of the 
shoulders.  However, after extensive examination, including 
X-ray examination and laboratory tests, the etiology of the 
arthralgia was unknown.  A June 1975 internal medicine 
treatment record indicates that joint examination revealed 
full range of motion.  The examiner noted that it was 
difficult to fit the veteran's symptoms into a clinical 
picture.  A November 1984 service medical record indicates 
that the veteran had pain of the right posterior shoulder.  
The assessment was mild tendonitis probably infraspinatus of 
the right shoulder.  A May 1989 examination report indicates 
that examination of the upper extremities was normal. 
 
The service medical records do not reflect a diagnosis of 
osteoarthritis or degenerative joint disease of the 
shoulders.  The Board notes that an April 1978 examination 
report indicates that the examiner noted that the veteran 
"refers to neuralgia-arthritis in neck, back, shoulders, and 
hips.  Rxed with Motrin-still has problem."  The April 1978 
examination report also indicates that examination of the 
upper extremities was within normal limits.  The Board does 
not find this examination report to be competent medical 
evidence of a diagnosis of arthritis in service.  The Court 
has held that evidence which is simply information recorded 
by a medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute competent 
medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Although the veteran reported to the examiner that 
he had arthritis, the service medical records do not 
establish a diagnosis of osteoarthritis of the shoulders. 

There is no competent evidence of record which medically 
relates the diagnosis of degenerative joint disease of the 
shoulders to the veteran's period of service.  The Board 
points out that there is no clinical evidence of degenerative 
joint disease of the shoulders within one year of the 
veteran's separation from service in September 1991.  Thus, 
the provisions of 38 C.F.R. §§ 3.307 and 3.309 are not for 
application.  The medical evidence shows that the 
degenerative joint disease of the shoulders was detected in 
1993.   

The veteran asserts that the degenerative joint disease of 
the shoulder is medically related to his period of service 
and that it was incurred in service.  The veteran's 
statements are not competent medical evidence of a nexus 
between the degenerative joint disease of the shoulders and 
his period of service. As noted above, the veteran is able to 
provide an account of his symptoms.  See Espiritu, supra.  
However, he is not competent to provide a medical opinion as 
whether his current shoulder disabilities related to his 
symptoms of joint pain in service, because he does not 
possess the technical or specialized knowledge to provide 
such opinion.  See Espiritu, supra.  The Board also points 
out that lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded under 38 
U.S.C.A. §5107(a); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  See 
Grottveit, supra.  There is no competent evidence of chronic 
disease in service or continuity of pertinent symptomatology.  
See Savage, supra.  The veteran has not submitted any other 
medical opinion to support his claim. 

In light of the absence of competent medical evidence of a 
nexus between the veteran's current degenerative joint 
disease of the shoulders and his period of service, the 
veteran's claim is implausible and not well grounded.  
Therefore, the claim must be denied.  38 U.S.C.A. § 5107(a). 

Osteoarthritis of the knees

The veteran asserts that he incurred osteoarthritis of the 
knees in service.  He contends that this disability first 
manifested as knee pain in service.  

Service medical records do not reflect a diagnosis of 
osteoarthritis of the knees.  Service medical records show 
that in September 1976, arthralgia of the knees was 
diagnosed.  Examination of the knees was within normal 
limits.  The etiology of the arthralgia was unknown.  The 
veteran was treated for arthralgia of the knees from 1975 to 
1978, and in 1980.  A February 1980 service medical record 
indicates that the veteran reported having joint pain.  X-ray 
examination of the knees was negative.    

There is no competent medical evidence of record which 
establishes that the veteran currently has osteoarthritis 
arthritis of the knees.  A November 1992 VA X-ray examination 
revealed no bony abnormalities of the right knee.  A May 1993 
VA arthritis clinic treatment record indicates that X-ray 
examination of the knees was negative for osteoarthritis.  
The assessment was arthralgia of the knees.  A June 1995 VA 
X-ray examination revealed no evidence of joint effusion or 
significant bony abnormality.  A June 1995 VA examination 
report indicates that there was no evidence of systemic 
arthritis of the knees.  The diagnosis was degenerative joint 
disease of the knees, no systemic arthritis.  The examiner 
noted that X-ray examination of the knees was normal.  
Rheumatological panel was negative.  

Significantly, in a September 1997 VA examination report, the 
examiner indicated that he reviewed the veteran's clinical 
records at the VA, and the findings were consistent with 
chondromalacia.  He indicated that the veteran did not have 
any specific arthritic changes in the knees.   The examiner 
noted that the veteran reported that he began having 
complaints of pain in the anterior aspect of the right knee 
in 1993, and to a lesser extent, in the left knee.  It was 
indicated that the veteran was seen at the VA orthopedic 
clinic and a battery of tests were conducted.  The examiner 
noted that there may be evidence of some chondromalacia but 
no other significant problems and that a June 1996 bone scan 
was consistent with the presence of chondromalacia.  X-ray 
examination of the knees in April 1996 was within normal 
limits.  There was no evidence of arthritis.  A November 1995 
Magnetic Resonance Imaging (MRI) revealed an oblique tear in 
the inferior surface of the posterior horn on the right 
medial meniscus, and a probable tear of the left lateral 
meniscus.  Otherwise, the MRI was within normal limits.  The 
examiner indicated that at this point, a firm diagnosis has 
not been made, although the bone scan indicated that the 
veteran had chondromalacia of the patella. 

The Board notes that VA treatment records, dated in September 
1997, indicate that the veteran underwent a right knee 
arthroscopic debridement and lateral release.  It was noted 
that there was no evidence of degeneration.  The pre and post 
operative diagnosis was right knee patellofemoral syndrome.  
VA treatment records indicate that the veteran continued to 
receive treatment for knee pain in 1998 and 1999.

There is no competent evidence which medically relates the 
veteran's current knee disability to his period of service.  
The Board points out that the examiner who performed the 
September 1997 VA examination concluded that there was no 
direct relationship between the veteran's present knee 
disorder and his period of service and that the current knee 
disorder appeared to have developed subsequent to his 
retirement from service. 

The Board notes that a May 1993 VA treatment record reflects 
a diagnosis of arthralgia.  It was noted that there was no 
evidence of an inflammatory disease.  There is no competent 
medical evidence of record which medically relates the 
diagnosis of arthralgia in May 1993 to the diagnosis of 
arthralgia in service.  The Board notes that the service 
medical records do not reflect treatment of arthralgia of the 
knees after 1980.  The February 1980 service medical record 
indicates that examination of the knees was normal.  The 
evidence of record shows that after service, the veteran was 
first treated for a knee pain in 1992.   

The veteran asserts that he incurred his knee disorder in 
service.  He contends that his knee disability first 
manifested in service and is related to the knee pain in 
service.  As discussed above, the veteran himself does not 
possess the technical or specialized knowledge to provide a 
probative conclusion with respect to the issue of whether his 
current knee disorder is medically related to his period of 
service.  See Espiritu, supra.  Thus, the veteran's 
statements are not sufficient evidence to render his claim 
well-grounded.  The Board also points out that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. §5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  See Grottveit, supra.  The 
veteran has not submitted any other medical opinion to 
support his claim. 

In light of the absence of competent medical evidence of a 
diagnosis of osteoarthritis of the knees, and in light of the 
absence of competent medical evidence of a nexus between the 
veteran's current knee disorder and his period of service, 
the veteran's claim is implausible and not well grounded.  
Therefore, the claim must be denied.  38 U.S.C.A. § 5107(a). 




ORDER

Entitlement to service connection for osteoarthritis of the 
hands and knees, and degenerative joint disease of the 
shoulders is denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

